Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 5214073 see abstract, cols. 1,2, 8, 9, 10, 11 lines 65 and 12 line 35.
Applicants claim 1 is directed to an aromatic polycarbonate oligomer solid comprising a repeating unit represented by the following general formula (l) and in claim 2 a repeating unit represented by the following general formula (2) and having a weight average molecular weight of 500 to 10000, a low molecular weight component of 5.0 area% or less as measured by high performance liquid chromatography, and a loose bulk density of 0.25 g/cm3 or more,.
USP 5214073 discloses a porous, crystallized, aromatic polycarbonate prepolymer, which comprises recurring aromatic carbonate units with terminal hydroxyl and aryl carbonate groups that can readily be converted by solid-state condensation polymerization to a porous, crystallized, aromatic polycarbonate oligomer or polymer having excellent properties. 
                     In cols. 8, 9, 10, 11 lines 65 and 12 line 35 of the reference discloses several structural formulas having divalent structures having para hydroxy and carboxy functional groups including those claimed by applicants structures.  Particularly in cols. 11 and 12, the reference gives several examples of the divalent aromatic groups that may be used including the specific structures as claimed by applicants. Note particularly  divalent aromatic groups including that which is claimed by applicants, note for example.
Note for example:
                        
    PNG
    media_image1.png
    150
    195
    media_image1.png
    Greyscale

                    With regard to the average molecular weight, note col. 30 lines 42-51 that the reference states that amorphous aromatic carbonate prepolymer comprising recurring carbonate groups and having terminal hydroxyl and aryl carbonate groups, has a number average molecular weight of 1,000 to 15,000 which overlaps applicants claimed limitation.
                    With regard to the low molecular weight component of 5.0 area% or less, it is noted in addition to this limitation reading on zero component, the reference in paragraph [113], discloses that although low molecular weight components may occur, the reference acknowledges that low molecular weight components that may be present in the precursor such as chlorine, be kept at a minimum or removed completely. Note in paragraph [113] “when each of the aromatic polycarbonate prepolymer and the oligomer has a relatively low molecular weight, the chlorine compound can easily be removed from each of the prepolymer and the oligomer.”
                    Paragraph 120 states that “the powder form, the agglomerated powder form or the granular form of porous, crystallized aromatic polycarbonate comprising recurring aromatic carbonate units and terminal hydroxyl and/or aryl carbonate groups [ from the prepolymer] and has number average molecular weight of from 6,000 to 200,000 and a bulk density of from 0.1 to 1.1 g/cm3.”  Note that both the prepolymer and the final product have a molecular weight and bulk density that overlap that which is claimed. Moreover, it is noted that since bulk density is not an intrinsic property of the material, the bulk density can be change depending on how the material is handled. For example col. 18 lines 18-25 demonstrates how the application of pressure can be used to for porous, crystallized prepolymers to cause the particles to be cohered [or loosened]. Consequently, one of ordinary skill can determine what bulk density is desired depending on the intended use or purpose. 
Thus, the reference discloses several divalent moieties that may be used including the two reactants claimed by applicants in the hydroxy-carboxy containing structures.  While it is not necessarily obvious to choose the two particular reactants from the list as disclosed by the reference, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select two divalent moieties such as those claimed to produce the prepolymer since the reference clearly states that the all of reactants  and structural formulas listed are useable and result in a prepolymer, oligomer and/or polymer having the disclosed characteristics of number average molecular weight,  low byproducts and bulk densities each of which falls within the ranges claims. Since applicants have not disclosed unexpected results from the two moieties selected or any unobvious characteristics resulting therefrom, the prepolymer or oligomer of the reference appears to be the same as the oligomer as claimed. Moreover, there is no showing of unexpected result when the use of these two particular moieties are used.  

                     In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765